             Case 2:21-cv-00101-JFC Document 7 Filed 03/04/21 Page 1 of 1




                     IN THE UNITED STATED DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIMOTHY MCDERMOTT,

                       Plaintiff,

        v.                                                   Civil Action No. 2:21-101

 LVNV FUNDING, LLC,

                       Defendant.

                                     ORDER OF COURT

                         4th
       AND NOW, this ______________               March
                                    day of _____________________________,   21
                                                                          20___,

upon consideration of the Stipulation of Dismissal filed by the parties, it is hereby ORDERED that

the above-referenced matter has been settled and shall be dismissed with prejudice.

                                             BY THE COURT:




                                             s/Joy Flowers Conti
                                             __________________________________________
                                             Joy Flowers Conti
                                             United States District Judge
